                Case 14-43382             Doc 220   Filed 04/18/19 Entered 04/18/19 09:25:39      Desc Main
                                                     Document     Page 1 of 26




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              GOPICNIC BRANDS, INC.                          §     Case No. 14-43382
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      KAREN R. GOODMAN, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 5,355,499.55                        Assets Exempt: NA
              (Without deducting any secured claims)

              Total Distributions to Claimants: 0.00                Claims Discharged
                                                                    Without Payment: NA

              Total Expenses of Administration: 163,483.38


                      3) Total gross receipts of $ 163,483.38 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 163,483.38 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 14-43382             Doc 220     Filed 04/18/19 Entered 04/18/19 09:25:39            Desc Main
                                                   Document     Page 2 of 26




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                        $ NA          $ 78,783.06                  $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA            101,052.23              93,065.24                93,065.24

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA            349,474.41             349,474.41                70,418.14

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA            181,547.27             181,547.27                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA          7,781,299.61           7,781,299.61                     0.00

TOTAL DISBURSEMENTS                                     $ NA       $ 8,492,156.58         $ 8,405,386.53          $ 163,483.38


                 4) This case was originally filed under chapteron 12/03/2014 , and it was converted to
          chapter 7 on 01/21/2016 . The case was pending for 38 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/07/2019                        By:/s/KAREN R. GOODMAN
                                                                        Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
           Case 14-43382             Doc 220   Filed 04/18/19 Entered 04/18/19 09:25:39   Desc Main
                                                Document     Page 3 of 26




                                                     EXHIBITS TO
                                                   FINAL ACCOUNT


           EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                           UNIFORM                         $ AMOUNT
                                                              TRAN. CODE1                      RECEIVED

    Preference recoveries in Chapter 11                         1141-000                              41,291.84

Remnants                                                        1229-000                               6,000.00

PREFERENCE ACTION agains Waymouth
Farms                                                           1241-000                              25,000.00

PREFERENCE ACTION against Andros
Products, LLC                                                   1241-000                              12,000.00

PREFERENCE ACTION against Calumet Carton
Sales                                                           1241-000                               5,500.00

PREFERENCE ACTION against Dell Financial
Services                                                        1241-000                              10,058.57

PREFERENCE ACTION AGAINST
EDMONDS, INC.                                                   1241-000                               6,000.00

 PREFERENCE ACTION against FedEx                                1241-000                              22,000.00

PREFERENCE ACTION against Julia
Stamberger & GPCL                                               1241-000                               3,286.10

PREFERENCE ACTION against Popchips, Inc.                        1241-000                              15,000.00

PREFERENCE ACTION AGAINST SUNRISE
COMMODITIES, INC.                                               1241-000                              15,000.00




    UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39                   Desc Main
                                                        Document     Page 4 of 26




                            DESCRIPTION                                     UNIFORM                                         $ AMOUNT
                                                                           TRAN. CODE1                                      RECEIVED

CT--Refund for overpayment of prepayment of
2014 fee for filing Annual Report
                                                                               1290-000                                           2,346.87

TOTAL GROSS RECEIPTS                                                                                                          $ 163,483.38
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                        DESCRIPTION                           UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM         CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE       (from Form 6D)

50S           GP Concept Labs, Inc.               4110-000                 NA             75,150.00                 0.00               0.00


39            IPFS Corporation                    4110-000                 NA              3,633.06                 0.00               0.00

TOTAL SECURED CLAIMS                                                     $ NA          $ 78,783.06                 $ 0.00            $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS             CLAIMS                 CLAIMS
                PAYEE                       TRAN.                                                                           CLAIMS PAID
                                                             SCHEDULED           ASSERTED               ALLOWED
                                            CODE

KAREN R. GOODMAN                            2100-000                     NA            11,424.17              11,424.17          11,424.17


KAREN R. GOODMAN                            2200-000                     NA                  0.00                  0.00                0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
              Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39     Desc Main
                                                        Document     Page 5 of 26




                                           UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                            CODE

ARTHUR B. LEVINE COMPANY                    2300-000                  NA            18.85            18.85             18.85


International Surreties, Ltd.               2300-000                  NA            38.51            38.51             38.51


Ltd. International Sureties                 2300-000                  NA            22.09            22.09             22.09


Associated Bank                             2600-000                  NA         3,846.98         3,846.98          3,846.98


Rabobank, N.A.                              2600-000                  NA           180.23          180.23            180.23


State of New Jersey Division of
Employer Accounts                           2820-000                  NA              9.72             9.72             9.72


OFFICE OF THE U.S. TRUSTEE                  2950-000                  NA           649.99              0.00             0.00


OFFICE OF THE U.S. TRUSTEE                  2990-000                  NA         1,298.99          649.99            649.99


POPCHIPS, INC.                              2990-000                  NA         6,688.00              0.00             0.00


TAFT STETTINIUS & HOLLISTER
LLP                                         3110-000                  NA        38,843.50       38,843.50          38,843.50


TAFT STETTINIUS & HOLLISTER
LLP                                         3120-000                  NA         5,095.70         5,095.70          5,095.70


ALAN D. LASKO                               3410-000                  NA        32,765.20       32,765.20          32,765.20


ALAN D. LASKO                               3420-000                  NA           170.30          170.30            170.30

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA      $ 101,052.23      $ 93,065.24       $ 93,065.24
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39     Desc Main
                                                       Document     Page 6 of 26




                                          UNIFORM
                                                           CLAIMS          CLAIMS           CLAIMS
               PAYEE                       TRAN.                                                            CLAIMS PAID
                                                         SCHEDULED        ASSERTED         ALLOWED
                                           CODE

Other Prior Chapter Professional
Fees: Shaw Fishman Glantz &
Towbin LLC                                 6700-000                  NA      173,114.00       173,114.00         34,882.00


Other Prior Chapter Professional
Expenses: Freeborn & Peters LLP            6710-000                  NA        86,920.78       86,920.78         17,514.30


Other Prior Chapter Professional
Expenses: MorrisAnderson &
Associates                                 6710-000                  NA        68,650.92       68,650.92         13,832.97


Other Prior Chapter Professional
Expenses: Shaw Fishman Glantz &
Towbin LLC                                 6710-000                  NA         6,006.51         6,006.51         1,210.30


Prior Chapter Administrative Rent:
HAYES PROPERTIES, INC.                     6920-000                  NA        13,242.58       13,242.58          2,668.34


Other Prior Chapter Administrative
Expenses: CINEMA SCENE
MARKETING & PROMOTIONS,
LLC                                        6990-000                  NA         1,539.62         1,539.62          310.23

TOTAL PRIOR CHAPTER ADMIN.                                        $ NA      $ 349,474.41    $ 349,474.41       $ 70,418.14
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39        Desc Main
                                                       Document     Page 7 of 26




                                                              CLAIMS           CLAIMS
                                                 UNIFORM
                                                            SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.                CLAIMANT                 TRAN.                                                         CLAIMS PAID
                                                             (from Form     (from Proofs of     ALLOWED
                                                  CODE
                                                                 6E)            Claim)

48           BURNETTE FOODS, INC.                5200-000             NA           35,543.00        35,543.00            0.00


36P          Dr. Lucy's LLC                      5200-000             NA           22,579.20        22,579.20            0.00


38           Priority 1 Inc.                     5200-000             NA             1,362.12        1,362.12            0.00


55           U.S. PACKAGING, LLC                 5200-000             NA          108,855.44      108,855.44             0.00


             Cinema Scene Marketing &
58           Promotions, LLC                     5300-000             NA               827.07          827.07            0.00


65           Kyle Kett                           5300-000             NA             5,000.00        5,000.00            0.00


67           Kyle Kett                           5300-000             NA             5,000.00        5,000.00            0.00


             Illinois Department of
14P          Employment Security                 5800-000             NA             2,380.44        2,380.44            0.00

TOTAL PRIORITY UNSECURED                                             $ NA       $ 181,547.27     $ 181,547.27           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS           CLAIMS
                                                 UNIFORM
                                                            SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.                CLAIMANT                 TRAN.                                                         CLAIMS PAID
                                                             (from Form     (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)            Claim)

             Advantage Sales & Marketing
27           LLC                                 7100-000             NA           12,344.83        12,344.83            0.00


             American InfoSource LP as
70           agent for                           7100-000             NA                74.76           74.76            0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39      Desc Main
                                                       Document     Page 8 of 26




                                                              CLAIMS          CLAIMS
                                                 UNIFORM
                                                            SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                             (from Form    (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)           Claim)

21           Batavia Container, Inc.             7100-000             NA          42,931.84       42,931.84            0.00


11           Bedemco Inc                         7100-000             NA          29,816.19       29,816.19            0.00


33           Bedemco Inc                         7100-000             NA          29,816.19       29,816.19            0.00


49           Bolke Miller Company                7100-000             NA         121,658.88      121,658.88            0.00


13           Bridgford Foods Corporation         7100-000             NA          45,120.00       45,120.00            0.00


12           Carl Buddig and Company             7100-000             NA          93,456.48       93,456.48            0.00


71           Carl Buddig and Company             7100-000             NA          93,456.48       93,456.48            0.00


             Commonwealth Edison
7            Company                             7100-000             NA              501.89         501.89            0.00


45           Consolidated Sales Network          7100-000             NA            2,276.93       2,276.93            0.00


40           Dairyfood USA, Inc.                 7100-000             NA          46,964.44       46,964.44            0.00


35           Dr. Lucy's LLC                      7100-000             NA          22,579.20       22,579.20            0.00


36U          Dr. Lucy's LLC                      7100-000             NA          30,931.20       30,931.20            0.00


19           Edict Systems Inc                   7100-000             NA              115.70         115.70            0.00


22           et al LLP Pattishall McAuliffe 7100-000                  NA            1,128.67       1,128.67            0.00


10           FedEx TechConnect, Inc              7100-000             NA          54,225.13       54,225.13            0.00


34           First Communications, LLC           7100-000             NA            1,304.74       1,304.74            0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39      Desc Main
                                                       Document     Page 9 of 26




                                                              CLAIMS          CLAIMS
                                                 UNIFORM
                                                            SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                             (from Form    (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)           Claim)

8            G Debbas Chocolatier, Inc           7100-000             NA          24,256.24       24,256.24              0.00


50U          GP Concept Labs, Inc.               7100-000             NA          32,609.41       32,609.41              0.00


6            Harry S Field                       7100-000             NA            1,798.84       1,798.84              0.00


             Hartford Fire Insurance
64           Company                             7100-000             NA          22,253.00       22,253.00              0.00


41           Hayes Properties, Inc               7100-000             NA          36,340.32       36,340.32              0.00


72           HAYES PROPERTIES, INC.              7100-000             NA          36,340.32       36,340.32              0.00


             Illinois Department of
14U          Employment Security                 7100-000             NA              172.12         172.12              0.00


32           Inka Crops NA Inc                   7100-000             NA          22,226.40       22,226.40              0.00


17           JC Ehrlich Pest Control             7100-000             NA              171.59         171.59              0.00


             Johnvince Foods c/o Kevin E
9            Posen                               7100-000             NA          18,705.65       18,705.65              0.00


51           Julia Stamberger                    7100-000             NA                0.00             0.00            0.00


56           Julia Stamberger                    7100-000             NA          98,058.38       98,058.38              0.00


37           Kirkland & Ellis LLP                7100-000             NA         178,196.32      178,196.32              0.00


             Manufacturing Solutions
52           International LLC                   7100-000             NA          13,843.82       13,843.82              0.00


63           Mark-It-Express, LLC                7100-000             NA          10,093.40       10,093.40              0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
              Case 14-43382             Doc 220         Filed 04/18/19 Entered 04/18/19 09:25:39       Desc Main
                                                        Document      Page 10 of 26




                                                                CLAIMS          CLAIMS
                                                   UNIFORM
                                                              SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.                 CLAIMANT                  TRAN.                                                         CLAIMS PAID
                                                               (from Form    (from Proofs of     ALLOWED
                                                    CODE
                                                                   6F)           Claim)

              National Association Wells
1             Fargo Bank                           7100-000             NA       1,947,931.33     1,947,931.33             0.00


              NIAGARA NATURAL
46            FRUIT SNACK CO. INC.                 7100-000             NA                0.00             0.00            0.00


26-3          nicor gas                            7100-000             NA            1,435.67        1,435.67             0.00


23            Norka Incorporated                   7100-000             NA          98,062.78        98,062.78             0.00


              Partners a tasteful choice
15            company                              7100-000             NA         100,094.07      100,094.07              0.00


              Partnership Cap Growth
24            Investors                            7100-000             NA          46,494.40        46,494.40             0.00


              Partnership Cap Growth
30            Investors                            7100-000             NA          46,494.40        46,494.40             0.00


25            Partnership Capital Growth           7100-000             NA       1,788,866.67     1,788,866.67             0.00


31            Partnership Capital Growth           7100-000             NA       1,788,866.67     1,788,866.67             0.00


44            Peanut Butter & Co, Inc              7100-000             NA          28,500.00        28,500.00             0.00


62            Popchips, Inc.                       7100-000             NA            6,688.00        6,688.00             0.00


5             Prairie State Graphics, Inc.         7100-000             NA          19,422.31        19,422.31             0.00


28            Red River Foods, Inc.                7100-000             NA            8,743.70        8,743.70             0.00


29            Ryken Consulting, Inc.               7100-000             NA            2,809.97        2,809.97             0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 10)
              Case 14-43382             Doc 220         Filed 04/18/19 Entered 04/18/19 09:25:39      Desc Main
                                                        Document      Page 11 of 26




                                                                CLAIMS          CLAIMS
                                                   UNIFORM
                                                              SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                               (from Form    (from Proofs of     ALLOWED
                                                    CODE
                                                                   6F)           Claim)

20            Shoutlet, Inc.                       7100-000             NA          32,083.37       32,083.37            0.00


              Source Alliance Network,
16-2          LLC                                  7100-000             NA          17,259.92       17,259.92            0.00


              Source Alliance Network,
68            LLC                                  7100-000             NA          17,259.92       17,259.92            0.00


43            Sunrise Commodities                  7100-000             NA          68,292.68       68,292.68            0.00


              Technical Information
18            Electronics Co                       7100-000             NA            5,269.00       5,269.00            0.00


              Technical Information
69            Electronics Co                       7100-000             NA            5,269.00       5,269.00            0.00


57            Thomas Riggio                        7100-000             NA            1,000.00       1,000.00            0.00


53            U.S. Packaging, LLC                  7100-000             NA         417,408.81      417,408.81            0.00


54            U.S. Packaging, LLC                  7100-000             NA         180,239.05      180,239.05            0.00


60            Uline Shopping Supplies              7100-000             NA              830.13         830.13            0.00


3             Utah State Tax Commission            7100-000             NA            1,600.00       1,600.00            0.00


47            Waymouth Farms, Inc.                 7100-000             NA            3,734.68       3,734.68            0.00


              Wells Fargo Equipment
2             Finance                              7100-000             NA          12,372.89       12,372.89            0.00


              Wells Fargo Financial
4             Leasing, Inc.                        7100-000             NA          10,500.83       10,500.83            0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 11)
            Case 14-43382             Doc 220        Filed 04/18/19 Entered 04/18/19 09:25:39        Desc Main
                                                     Document      Page 12 of 26




                                                             CLAIMS           CLAIMS
                                                 UNIFORM
                                                           SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                        CLAIMS PAID
                                                            (from Form     (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)            Claim)

TOTAL GENERAL UNSECURED                                             $ NA     $ 7,781,299.61   $ 7,781,299.61           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                  Page:       1
                                         Case 14-43382          Doc 220    Filed 04/18/19 Entered 04/18/19 09:25:39                                    Desc Main
                                                                                       FORM 1
                                                                           Document
                                                                  INDIVIDUAL             PageRECORD
                                                                             ESTATE PROPERTY  13 of 26
                                                                                                     AND REPORT
                                                                                             ASSET CASES
                                                                                                                                                                                                      Exhibit 8
Case No:             14-43382                           JPC      Judge:        Jacqueline P. Cox                            Trustee Name:                      KAREN R. GOODMAN
Case Name:           GOPICNIC BRANDS, INC.                                                                                  Date Filed (f) or Converted (c):   01/21/2016 (c)
                                                                                                                            341(a) Meeting Date:               03/09/2016
For Period Ending:   03/07/2019                                                                                             Claims Bar Date:                   05/02/2016


                                  1                                           2                            3                             4                          5                             6

                         Asset Description                                  Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                     Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                            Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                      Exemptions,                                                                               Assets
                                                                                                    and Other Costs)

  1. Petty cash                                                                         380.23                    380.23                                                        0.00                        FA
  2. PNC checking account                                                          13,891.30                    13,891.30                                                       0.00                        FA
  3. Wells Fargo Operating Account                                                      138.41                    138.41                                                        0.00                        FA
  4. Wells Fargo Depository Account                                                28,863.91                    28,863.91                                                       0.00                        FA
  5. Cybersource credit card deposit account - unclea                               2,616.65                     2,616.65                                                       0.00                        FA
  6. Security Deposit with KTR Capital Partners                                    25,000.00                    25,000.00                                                       0.00                        FA
  7. Security Deposit with KTR Capital Partners for S                               6,500.00                     6,500.00                                                       0.00                        FA
  8. Liberty Insurance - Directors & Officers/Employm                              Unknown                           0.00                                                       0.00                        FA
  9. Cincinnati Insurance Company - General Liability                              Unknown                           0.00                                                       0.00                        FA
 10. XL Insurance - Product Recall Insurance Policy                                Unknown                           0.00                                                       0.00                        FA
 11. Accounts Receivable                                                        1,337,791.98               1,337,791.98                                                         0.00                        FA
 12. Accounts Receivable/Notes Receivable - GP Concep                             361,149.16                   361,149.16                                                       0.00                        FA
 13. Accounts Receivable/AR Affiliate - GP Concept La                             545,212.52                   545,212.52                                                       0.00                        FA
 14. Accounts Receivable - AR other - GP Concept Labs                              31,960.97                    31,960.97                                                       0.00                        FA
 15. Intellectual Property - Trade Name See attached                               85,761.00                    85,761.00                                                       0.00                        FA
 16. Intellectual Property - Web Domains                                           Unknown                           0.00                                                       0.00                        FA
 17. Intellectual Property- Trademarks                                             22,041.92                    22,041.92                                                       0.00                        FA
 18. Intellectual Property - Canadian Trademarks                                        564.55                    564.55                                                        0.00                        FA
 19. Machinery & Equipment See Exhibit Attached.                                  219,329.55                   219,329.55                                                       0.00                        FA
 20. Various meals, snacks, breakfasts & components                             2,674,297.40               2,674,297.40                                                         0.00                        FA
 21. Preference recoveries in Chapter 11                                                  0.00                  41,291.84                                               41,291.84                           FA
 22. CT--Refund for overpayment of prepayment of 2014 fee for                             0.00                   2,346.87                                                2,346.87                           FA
     filing Annual Report                          (u)
 23. PREFERENCE ACTION AGAINST SUNRISE                                                    0.00                  15,000.00                                               15,000.00                           FA
     COMMODITIES, INC. (u)



      UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                       Page:       2
                                        Case 14-43382              Doc 220       Filed 04/18/19 Entered 04/18/19 09:25:39                                   Desc Main
                                                                                             FORM 1
                                                                                 Document
                                                                        INDIVIDUAL             PageRECORD
                                                                                   ESTATE PROPERTY  14 of 26
                                                                                                           AND REPORT
                                                                                                 ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              14-43382                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      KAREN R. GOODMAN
Case Name:            GOPICNIC BRANDS, INC.                                                                                      Date Filed (f) or Converted (c):   01/21/2016 (c)
                                                                                                                                 341(a) Meeting Date:               03/09/2016
For Period Ending:    03/07/2019                                                                                                 Claims Bar Date:                   05/02/2016


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/               Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                                Assets
                                                                                                        and Other Costs)

 24. PREFERENCE ACTION against Calumet Carton Sales (u)                                       0.00                    5,500.00                                                  5,500.00                         FA
 25. PREFERENCE ACTION AGAINST EDMONDS, INC. (u)                                              0.00                    6,000.00                                                  6,000.00                         FA
 26. PREFERENCE ACTION against FedEx (u)                                                      0.00                   22,000.00                                                 22,000.00                         FA
 27. Void (u)                                                                                 0.00                        N/A                                                        0.00                        FA
 28. PREFERENCE ACTION against Popchips, Inc. (u)                                             0.00                   15,000.00                                                 15,000.00                         FA
 29. PREFERENCE ACTION against Andros Products, LLC (u)                                       0.00                   12,000.00                                                 12,000.00                         FA
 30. PREFERENCE ACTION agains Waymouth Farms (u)                                              0.00                   25,000.00                                                 25,000.00                         FA
 31. Void (u)                                                                                 0.00                        N/A                                                        0.00                        FA
 32. PREFERENCE ACTION against Julia Stamberger & GPCL (u)                                    0.00                    3,286.10                                                  3,286.10                         FA
 33. PREFERENCE ACTION against Dell Financial Services (u)                                    0.00                   10,058.57                                                 10,058.57                         FA
 34. Remnants (u)                                                                             0.00                    4,000.00                                                  6,000.00                         FA
 35. PREFERENCE ACTION agains Waymouth Farms                                                  0.00                        0.00                                                       0.00                       0.00
 36. PREFERENCE ACTION against US Packaging LLC (u)                                           0.00                  199,860.05                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $5,355,499.55              $5,716,842.98                                                 $163,483.38                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                          Page:    3
                                     Case 14-43382              Doc 220         Filed 04/18/19 Entered 04/18/19 09:25:39      Desc Main
RE PROP #             1   --   Imported from original petition Doc# 65          Document      Page 15 of 26
RE PROP #             2   --   Imported from original petition Doc# 65
                                                                                                                                           Exhibit 8
RE PROP #             3   --   Imported from original petition Doc# 65
RE PROP #             4   --   Imported from original petition Doc# 65
RE PROP #             5   --   Imported from original petition Doc# 65
RE PROP #             6   --   Imported from original petition Doc# 65
RE PROP #             7   --   Imported from original petition Doc# 65
RE PROP #             8   --   Imported from original petition Doc# 65
RE PROP #             9   --   Imported from original petition Doc# 65
RE PROP #            10   --   Imported from original petition Doc# 65
RE PROP #            11   --   Imported from original petition Doc# 65
RE PROP #            12   --   Imported from original petition Doc# 65
RE PROP #            13   --   Imported from original petition Doc# 65
RE PROP #            14   --   Imported from original petition Doc# 65
RE PROP #            15   --   Imported from original petition Doc# 65
RE PROP #            16   --   Imported from original petition Doc# 65
RE PROP #            17   --   Imported from original petition Doc# 65
RE PROP #            18   --   Imported from original petition Doc# 65
RE PROP #            19   --   Imported from original petition Doc# 65
RE PROP #            20   --   Imported from original petition Doc# 65
RE PROP #            22   --   Refund for overpayment of prepayment of 2014 payment of fee for filing Annual Report.
RE PROP #            32   --   Settlement per Court Order dated 6/8/17
RE PROP #            36   --   US Packaging LLC presented complete defenses to the preference action and the
                               Trustee dismissed the Complaint with prejudice.

Initial Projected Date of Final Report (TFR): 06/30/2017           Current Projected Date of Final Report (TFR): 09/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                 Page:           1
                                        Case 14-43382                 Doc 220   Filed 04/18/19
                                                                                          FORM 2 Entered 04/18/19 09:25:39                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-43382                                                                                             Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX3243
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   04/27/16                       Transfer from Acct # xxxxxx66             Transfer of Funds                                     9999-000                $43,439.63                               $43,439.63

   05/06/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00          $43,429.63
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $64.55          $43,365.08
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/29/16           1001        State of New Jersey Division of Employer Balance Due NJ Dept. of Labor                          2820-000                                          $9.72          $43,355.36
                                  Accounts                                 and Workforce Development
                                  PO Box 059                               Quarter Ended 12/31/2014
                                  Trenton, NJ 08646-0059
   07/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $62.39          $43,292.97
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $64.37          $43,228.60
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $64.26          $43,164.34
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $62.11          $43,102.23
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $64.08          $43,038.15
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/06/16            23         Sunrise Commodities                       Preference settlement per                             1241-000                $15,000.00                               $58,038.15
                                                                            Court Order
   12/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $61.92          $57,976.23
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/09/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $82.59          $57,893.64
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $86.08          $57,807.56
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)

                                                                                   Page Subtotals:                                                        $58,439.63              $632.07
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                  Page:           2
                                        Case 14-43382                 Doc 220   Filed 04/18/19
                                                                                          FORM 2 Entered 04/18/19 09:25:39                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-43382                                                                                             Trustee Name: KAREN R. GOODMAN                                            Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX3243
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   02/21/17            24         Calumet Carton Sales Co.                  Settlement of preference action                       1241-000                  $5,500.00                               $63,307.56
                                  16920 State Street                        against Calumet Carton Sales
                                  P.O. Box 405                              Co.
                                  South Holland, IL 60473-2841
   02/21/17            25         Edmonds, INc.                             Settlement of preference action                       1241-000                  $6,000.00                               $69,307.56
                                  626 Executive Drive
                                  Willowbrook, IL 60527
   03/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $82.04          $69,225.52
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/13/17           1002        Ltd. International Sureties               Payment of 2017 Bond                                  2300-000                                          $22.09          $69,203.43
                                  Suite 420
                                  701 Poydras Street
                                  New Orleans, LA 70139
   03/15/17            26         FedEx                                     Settlement proceeds from                              1241-000                $22,000.00                                $91,203.43
                                                                            preference action per Court
                                                                            Order dated 3/8/17
   04/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $120.83          $91,082.60
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/11/17           1003        Alan D. Lasko                             Partial payment of                                    3410-000                                     $15,000.00           $76,082.60
                                  205 West Randolph Street, Suite 1150      compensation per Court Order
                                  Chicago, Illinois 60606                   dated March 30, 2017
   04/11/17           1004        ALAN D. LASKO                   Payment of Expenses per                                         3420-000                                         $102.20          $75,980.40
                                  ALAN D. LASKO & ASSOCIATES      Court Order dated March 30,
                                  205 WEST RANDOLPH STREET, SUITE 2017
                                  1150
                                  CHICAGO, IL 60606
   04/26/17            28         Popchips, Inc                             Preference settlement per                             1241-000                $15,000.00                                $90,980.40
                                  5510 Lincoln Blvd. Suite 425              Court Order
                                  Playa Vista, CA90094
   05/03/17            29         Bowman Andros Products, LLC               Settlement of preference action                       1241-000                $12,000.00                               $102,980.40
                                  Mt. Jackson VA 22842                      per Court Order
   05/05/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $125.23         $102,855.17
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                        $60,500.00           $15,452.39
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                   Page:           3
                                        Case 14-43382                 Doc 220   Filed 04/18/19
                                                                                          FORM 2 Entered 04/18/19 09:25:39                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-43382                                                                                               Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                       Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3243
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6021                                                                                 Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   05/31/17            30         Waymouth Farms, Inc.                      1st Installment Preference                              1241-000               $10,000.00                               $112,855.17
                                  5300 Boone Avenue,                        Settlement per Court Order
                                  North/new Hope, MN 55428                  Full settlement is for $25,000
   06/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $152.23         $112,702.94
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/20/17            32         GoPicnic, Inc                             Preference settlement per                               1241-000                 $3,286.10                              $115,989.04
                                  4011 N. Ravenswood Avenue, Suite 112      Court Order dated 6/8/17
                                  Chicago, Illinois 60613-5665              Settlement with Julia
                                                                            Stamberger and GPCL
   07/06/17            30         Waymouth Farms, Inc                       2nd Installment of Preference                           1241-000                 $7,500.00                              $123,489.04
                                                                            Settlement per Court Order
   07/10/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $163.73         $123,325.31
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/02/17            30         Waymouth Farms, Inc.                      Final Installment of Preference                         1241-000                 $7,500.00                              $130,825.31
                                                                            Settlement per Court Order
   08/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $181.57         $130,643.74
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/17/17           1005        Alan D. Lasko                             Final Installment of Interim                            3410-000                                    $15,473.80          $115,169.94
                                  205 West Randolph Street, Suite 1150      Compensation per Court Order
                                  Chicago, Illinois 60606                   of March 30, 2017
   09/08/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $191.64         $114,978.30
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $165.44         $114,812.86
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $170.69         $114,642.17
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/08/17            33         Dell Financial Services                   Payment of Judgment in                                  1241-000               $10,058.57                               $124,700.74
                                                                            Preference action
                                                                            Satisfaction in full of Judgment
   12/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $176.04         $124,524.70
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)

                                                                                   Page Subtotals:                                                         $38,344.67           $16,675.14
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                    Page:           4
                                        Case 14-43382                  Doc 220   Filed 04/18/19
                                                                                           FORM 2 Entered 04/18/19 09:25:39                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  19 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                              Trustee Name: KAREN R. GOODMAN                                             Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                      Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3243
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6021                                                                               Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                      7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   01/04/18            34         GPB Stockholder Group LLC                  Remnant sale per Court Order                          1229-000                  $6,000.00                               $130,524.70

   01/08/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $185.13          $130,339.57
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $192.92          $130,146.65
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/14/18           1006        International Sureties Ltd.                Payment of 2018 Bond No.                              2300-000                                         ($40.31)         $130,186.96
                                  Suite 420                                  016073584 Reversal
                                  701 Poydras Street                         Error in processing Bond
                                  New Orleans, LA 70139                      Payment
   02/14/18           1006        International Sureties Ltd.                Payment of 2018 Bond No.                              2300-000                                          $40.31          $130,146.65
                                  Suite 420                                  016073584
                                  701 Poydras Street
                                  New Orleans, LA 70139
   02/14/18           1007        International Surreties, Ltd.              Payment of 2018 Bond                                  2300-000                                          $38.51          $130,108.14
                                  Suite 420                                  Premium - Bond No.
                                  701 Poydras Street                         016073584
                                  New Orleans, LA 70139
   03/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $174.76          $129,933.38
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $193.17          $129,740.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $186.66          $129,553.55
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $192.61          $129,360.94
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $186.12          $129,174.82
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                         $192.06          $128,982.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

                                                                                    Page Subtotals:                                                          $6,000.00           $1,541.94
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                                                                  Page:           5
                                        Case 14-43382                 Doc 220   Filed 04/18/19
                                                                                          FORM 2 Entered 04/18/19 09:25:39                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  20 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-43382                                                                                              Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                      Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3243
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   09/10/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                        $191.76         $128,791.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/29/18                       Transfer to Acct # xxxxxx0024             Transfer of Funds                                      9999-000                                   $128,791.00                 $0.00



                                                                                                             COLUMN TOTALS                               $163,284.30          $163,284.30
                                                                                                                   Less: Bank Transfers/CD's              $43,439.63          $128,791.00
                                                                                                             Subtotal                                    $119,844.67           $34,493.30
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                         $119,844.67           $34,493.30




                                                                                   Page Subtotals:                                                              $0.00         $128,982.76
        UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                                                                                                                                                 Page:           6
                                        Case 14-43382                 Doc 220   Filed 04/18/19
                                                                                          FORM 2 Entered 04/18/19 09:25:39                             Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  21 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-43382                                                                                            Trustee Name: KAREN R. GOODMAN                                            Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                    Bank Name: Rabobank, N.A.
                                                                                                                 Account Number/CD#: XXXXXX66
                                                                                                                                          Checking Account
  Taxpayer ID No: XX-XXX6021                                                                             Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                   6                      7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   01/29/16            21         GOPICNIC BRANDS,                          Incoming Wire Transfer-                              1141-000               $41,291.84                                 $41,291.84
                                  INC./PNCBANKCINCI                         Turnover of Preference
                                                                            Settlements
                                                                            {POST FROM PENDING}
   02/22/16            101        ARTHUR B. LEVINE COMPANY                  BOND PREMIUM PAYMENT                                 2300-000                                        ($18.85)          $41,310.69
                                  Surety Bond Agency                        ON LEDGER BALANCE AS OF
                                  60 East 42nd Street, Room 965             02/01/2016 FOR CASE #14-
                                  New York, NY 10165                        43382, BOND PREMIUM
                                                                            PAYMENT ON LEDGER
                                                                            BALANCE AS OF FEBRUARY
                                                                            1, 2016
   02/22/16            101        ARTHUR B. LEVINE COMPANY                  BOND PREMIUM PAYMENT                                 2300-000                                         $18.85           $41,291.84
                                  Surety Bond Agency                        ON LEDGER BALANCE AS OF
                                  60 East 42nd Street, Room 965             02/01/2016 FOR CASE #14-
                                  New York, NY 10165                        43382, BOND PREMIUM
                                                                            PAYMENT ON LEDGER
                                                                            BALANCE AS OF FEBRUARY
                                                                            1, 2016
   02/22/16            102        ARTHUR B. LEVINE COMPANY                  BOND PREMIUM PAYMENT                                 2300-000                                         $18.85           $41,272.99
                                  Surety Bond Agency                        ON LEDGER BALANCE AS OF
                                  60 East 42nd Street, Room 965             02/01/2016 FOR CASE #14-
                                  New York, NY 10165                        43382, Bond #10BSBGR6291
   03/01/16                       Rabobank, N.A.                            Bank and Technology Services                         2600-000                                         $57.25           $41,215.74
                                                                            Fee
   03/14/16            22         CT                                        Refund for overpayment of                            1290-000                 $2,346.87                                $43,562.61
                                  111Eighth Avenue                          prepayment of 2014 payment
                                  New York, NY 10011                        of fee for filing of Annual
                                                                            Report.
   03/31/16                       Rabobank, N.A.                            Bank and Technology Services                         2600-000                                         $66.83           $43,495.78
                                                                            Fee
   04/27/16                       Rabobank, N.A.                            Bank Service Fee                                     2600-000                                         $56.15           $43,439.63
                                  90 E Thousand Oaks Blvd
                                  Ste 300
                                  Thousand Oaks, CA 91360
   04/27/16                       Transfer to Acct # xxxxxx3243             Transfer of Funds                                    9999-000                                    $43,439.63                  $0.00



                                                                                                            COLUMN TOTALS                               $43,638.71           $43,638.71


                                                                                   Page Subtotals:                                                      $43,638.71           $43,638.71
        UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                                                                                         Page:    7
                                Case 14-43382   Doc 220   Filed 04/18/19 Entered      04/18/19
                                                                              Less: Bank          09:25:39
                                                                                         Transfers/CD's        Desc$0.00
                                                                                                                    Main    $43,439.63
                                                          Document      Page 22
                                                                          Subtotal
                                                                                   of 26                       $43,638.71     $199.08
                                                                                   Less: Payments to Debtors       $0.00        $0.00     Exhibit 9
                                                                             Net                               $43,638.71     $199.08




                                                           Page Subtotals:                                         $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                                                                                                                                                                                     Page:           8
                                        Case 14-43382                  Doc 220   Filed 04/18/19
                                                                                           FORM 2 Entered 04/18/19 09:25:39                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  23 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                                 Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                         Bank Name: Axos Bank
                                                                                                                     Account Number/CD#: XXXXXX0024
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX6021                                                                                  Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   11/29/18                       Transfer from Acct # xxxxxx3243            Transfer of Funds                                        9999-000               $128,791.00                              $128,791.00

   12/20/18           2001        KAREN R. GOODMAN                           Final distribution per court                             2100-000                                    $11,424.17          $117,366.83
                                  Taft Stettinius & Hollister, LLP           order dated December 20,
                                                                             2018
   12/20/18           2002        OFFICE OF THE U.S. TRUSTEE                 Final distribution to claim 66                           2990-000                                        $649.99         $116,716.84
                                  <B>(ADMINISTRATIVE)</B>                    per court order dated
                                  219 S. DEARBORN STREET                     December 20, 2018
                                  ROOM 873
                                  CHICAGO, IL 60604
   12/20/18           2003        TAFT STETTINIUS & HOLLISTER LLP            Final distribution per court                             3110-000                                    $38,843.50           $77,873.34
                                  111 EAST WACKER DRIVE                      order dated December 20,
                                  SUITE 2800                                 2018
                                  CHICAGO, IL 60601
   12/20/18           2004        TAFT STETTINIUS & HOLLISTER LLP            Final distribution per court                             3120-000                                     $5,095.70           $72,777.64
                                  111 EAST WACKER DRIVE                      order dated December 20,
                                  SUITE 2800                                 2018
                                  CHICAGO, IL 60601
   12/20/18           2005        ALAN D. LASKO                   Final distribution per court                                        3410-000                                        $924.40          $71,853.24
                                  ALAN D. LASKO & ASSOCIATES      order dated December 20,
                                  205 WEST RANDOLPH STREET, SUITE 2018
                                  1150
                                  CHICAGO, IL 60606
   12/20/18           2006        ALAN D. LASKO                   Final distribution per court                                        3410-000                                        $734.00          $71,119.24
                                  ALAN D. LASKO & ASSOCIATES      order dated December 20,
                                  205 WEST RANDOLPH STREET, SUITE 2018
                                  1150
                                  CHICAGO, IL 60606
   12/20/18           2007        ALAN D. LASKO                   Final distribution per court                                        3410-000                                        $633.00          $70,486.24
                                  ALAN D. LASKO & ASSOCIATES      order dated December 20,
                                  205 WEST RANDOLPH STREET, SUITE 2018
                                  1150
                                  CHICAGO, IL 60606
   12/20/18           2008        ALAN D. LASKO                   Final distribution per court                                        3420-000                                         $25.30          $70,460.94
                                  ALAN D. LASKO & ASSOCIATES      order dated December 20,
                                  205 WEST RANDOLPH STREET, SUITE 2018
                                  1150
                                  CHICAGO, IL 60606



                                                                                     Page Subtotals:                                                         $128,791.00          $58,330.06
        UST Form 101-7-TDR (10/1/2010) (Page: 23)
                                                                                                                                                                                                     Page:           9
                                        Case 14-43382                 Doc 220   Filed 04/18/19
                                                                                          FORM 2 Entered 04/18/19 09:25:39                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  24 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-43382                                                                                                Trustee Name: KAREN R. GOODMAN                                            Exhibit 9
      Case Name: GOPICNIC BRANDS, INC.                                                                                        Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX0024
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX6021                                                                                 Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 03/07/2019                                                                                Separate Bond (if applicable):


       1                2                             3                                               4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   12/20/18           2009        ALAN D. LASKO                   Final distribution per court                                       3420-000                                          $21.70          $70,439.24
                                  ALAN D. LASKO & ASSOCIATES      order dated December 20,
                                  205 WEST RANDOLPH STREET, SUITE 2018
                                  1150
                                  CHICAGO, IL 60606
   12/20/18           2010        ALAN D. LASKO                   Final distribution per court                                       3420-000                                          $21.10          $70,418.14
                                  ALAN D. LASKO & ASSOCIATES      order dated December 20,
                                  205 WEST RANDOLPH STREET, SUITE 2018
                                  1150
                                  CHICAGO, IL 60606
   12/20/18           2011        Shaw Fishman Glantz & Towbin LLC          Final distribution per court                             6700-000                                     $34,882.00           $35,536.14
                                                                            order dated December 20,
                                                                            2018
   12/20/18           2012        MorrisAnderson & Associates               Final distribution per court                             6710-000                                     $13,832.97           $21,703.17
                                                                            order dated December 20,
                                                                            2018
   12/20/18           2013        Shaw Fishman Glantz & Towbin LLC          Final distribution per court                             6710-000                                      $1,210.30           $20,492.87
                                                                            order dated December 20,
                                                                            2018
   12/20/18           2014        Freeborn & Peters LLP                     Final distribution per court                             6710-000                                     $17,514.30             $2,978.57
                                                                            order dated December 20,
                                                                            2018
   12/20/18           2015        HAYES PROPERTIES, INC.                    Final distribution to claim 42                           6920-000                                      $2,668.34                $310.23
                                  <B>(ADMINISTRATIVE)</B>                   per court order dated
                                  4043 NORTH RAVENSWOOD AVENUE              December 20, 2018
                                  SUITE 210
                                  CHICAGO, IL 60613
   12/20/18           2016        CINEMA SCENE MARKETING &                  Final distribution to claim 59                           6990-000                                         $310.23                 $0.00
                                  PROMOTIONS, LLC                           per court order dated
                                  <B>(ADMINISTRATIVE)</B>                   December 20, 2018
                                  9200 INDIANA CREEK PKWY STE. 200
                                  OVERLAND PARK, KS 66210


                                                                                                               COLUMN TOTALS                                $128,791.00          $128,791.00
                                                                                                                    Less: Bank Transfers/CD's               $128,791.00                 $0.00
                                                                                                               Subtotal                                            $0.00         $128,791.00



                                                                                    Page Subtotals:                                                                $0.00          $70,460.94
        UST Form 101-7-TDR (10/1/2010) (Page: 24)
                                                                                                                                        Page:   10
                                Case 14-43382   Doc 220   Filed 04/18/19 Entered      04/18/19
                                                                               Less: Payments      09:25:39
                                                                                              to Debtors      Desc$0.00
                                                                                                                   Main         $0.00
                                                          Document      Page
                                                                           Net
                                                                               25  of 26                         $0.00    $128,791.00
                                                                                                                                         Exhibit 9




                                                           Page Subtotals:                                       $0.00          $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 25)
                                                                                                                                                             Page:     11
                                Case 14-43382    Doc 220            Filed 04/18/19 Entered 04/18/19 09:25:39          Desc Main
                                                                    Document      Page 26 of 26
                                                                                                                                                              Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET            ACCOUNT
                                                                                                      NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0024 - Checking                                                $0.00           $128,791.00                  $0.00
                                            XXXXXX3243 - Checking                                         $119,844.67               $34,493.30                $0.00
                                            XXXXXX66 - Checking Account                                    $43,638.71                 $199.08                 $0.00
                                                                                                          $163,483.38            $163,483.38                  $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                       $0.00
                                            Total Net Deposits:                        $163,483.38
                                            Total Gross Receipts:                      $163,483.38




                                                                     Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 26)
